The following opinion was filed January 7, 1890:
Cassoday, J.
It is urged that the adjudication in the former case was a bar to this action. The only question there involved was the sufficiency of the complaint upon demurrer ore tenus. Docter v. Hellberg, 65 Wis. 420. It was in effect held that an omission from the complaint of necessary averments was fatal, and could not be supplied by presumption, nor by the answer. Ibid.; Doud v. W., P. & S. R. Co. 65 Wis. 108. In other words, the court determined the question of law presented upon such demurrer the same as though no answer had been served. This being so, we are barred from considering whether the relief granted or the questions determined in this action are “ consistent with the case made by the complaint and embraced within the issues ” in the former action, within the meaning of these words quoted from the statute. Sec. 2886, R. S.
It is not only a cardinal but a familiar rule of pleading that in an action to enforce the specific performance of a contract containing mutual covenants or agreements it is, among other things, essential for the plaintiff to allege performance, or tender or offer or. -willingness to perform on his part, or a valid excuse for his nonperformance. So important is this rule that the statute has expressly relieved parties from alleging the specific facts showing such performance, and, in lieu thereof, allows them to allege “generally, that the party duly performed all the conditions on his part.” Sec. 2674, R. S. The complaint in the former case contained no such general statement, nor any allegation of performance, or tender or offer or willingness to perform the agreement actually made on the part of the *161plaintiffs. It did allege the notice and request contained in exhibit B, mentioned in the foregoing statement. It also alleged that the number of acres of land mentioned in the agreement was considerably more than the amount owned and occupied by the vendor, and offered to pay and secure what the land so owned and occupied “ would amount to, computed at the same rate per acre as forty-nine acres for twenty thousand three hundred dollars, viz., at $414.28 per acre,” upon the conveyance of the farm so occupied as agreed. But the complaint in that action contained no allegation nor intimation that Mrs. Hellberg ever made such a contract, and hence that action was simply to compel her to convey her farm upon terms which she had never agreed to. Accordingly it was held in that action,' upon demurrer, in effect, that the complaint stated no cause of action that would justify a court of equity in enforcing such conveyance upon such proposed conditions. Docter v. Hellberg, 65 Wis. 422.
The only question there presented for determination, ancTV^ hence determined, was one of pleading. The court, however, did not undertake to determine that such conveyance could not be enforced upon a complaint containing appropriate and sufficient allegations and sustained by proofs.^’ On the contrary, the question of the right of the plaintiffs to enforce a conveyance of the farm upon the payment of a less amount than that mentioned in the agreement, by reason of the alleged deficiency, was purposely left open. The opinion in that case went further, and, upon the assumption that such action might be maintained upon proper pleadings and proofs, inaptly attempted to state a rule whereby the amount of such abatement from the purchase price might be ascertained. 65 Wis. 424. That rule is more definitely indicated in Semple v. Whorton, 68 Wis. 636, 637. We conclude that the adjudication in the former action *162was no bar to the determination of this case upon the merits, if the plaintiffs were otherwise entitled to recover.
In the opinion in the former case it was said: “The agreement was to convey the land, buildings, and improvements then occupied by her in the town. It was the land so occupied, and the whole of it, that was to be so conveyed. No reference was made in the writing to any land not so occupied at the time. Such occupation, so referred to upon the face of the agreement, purported to be an existing, extrinsic fact, the proof of which would give certainty to the description. ... It will be observed that the number of acres mentioned in the agreement is not by way of limitation nor restriction. The agreement does not purport to be for the conveyance of forty-nine acres from a larger tract. The number of acres mentioned in the agreement purports to be descriptive, but in no way aided the description. The agreement was simply to convey the land then occupied by the defendant, — nothing more. If the land so occupied did not contain as many acres as mentioned in the agreement, then such mention, to the extent of the deficiency, was a false assertion. Assuming it to have been false, yet as it in no way aided the description, and the land was otherwise sufficiently described, it cannot frustrate the agreement. . . . But the more serious question is whether such mention is to have the effect of a written guaranty or covenant that the farm so occupied did in fact, at the time, contain the number of acres mentioned.” That question was there left open, but is here presented upon the merits — strengthened or weakened by the evidence in the record.
It may be questionable whether the oral testimony makes the case any more favorable to the plaintiffs than the false assertion as to the number of acres contained in the writing itself. It seems to be established beyond all reasonable controversy that the farm originally contained forty-two *163and seventeen one-hundredths acres; that April 4, 1883, Mrs. Hellberg conveyed three acres from the northwest corner thereof to Iloeft, and the deed thereof was recorded April 5, 1883; that June 11, 1884, she conveyed five acres from the southeast corner thereof to Sarnow, and the deed thereof was recorded August 21, 1884; that each of those pieces was fenced off from said farm, and buildings placed thereon, and occupied by said grantees respectively, with their families, soon after acquiring the same; and that said pieces of land respectively continued to be so fenced and occupied by such grantees before, down to, and at the time of the execution of the agreement in question, July 14, 1885; that the conveyance of those two pieces of land left Mrs. Hellberg the owner and occupier of only thirty-four and seventeen one-hundredths acres at the time of the making of that agreement; that the public highway ran along upon the northeasterly line of that land; and that the buildings thereon were located near that road.
The plaintiff Katz testified in behalf of the plaintiffs to the effect that at the time of taking the agreement he “ relied upon the statement therein, that the property did contain forty mine acres of land; ” that he had been engaged quite largely in buying and selling real estate; that he lived about two miles east of the land in question; that he used to go past the farm “probably a couple of times a year;” that he was at the farm a few dar^s before July 14, 1885, and also on that day; that at those times both plaintiffs “went on the farm,” and “looked over the farm;” that Exhibit A was in his (Katz's) handwriting. The plaintiff Docter testified to the effect that he believed in the statements given by Mrs. Hellberg, and “fully believed in the statement in the receipt that this land contained forty-nine acres,” and relied upon it; that he had bought and owned other suburban property; that he had known this farm for twenty years; that he had been in the habit of going past *164the farm once or twice a week; that he had passed it more than, a hundred times; that he went to look at the farm with reference to buying it about two weeks before the execution of the agreement, and at that time looked at it from the street; that afterwards he went on the farm to the first barn, but hardly any east of the barn; that he did not go to the south'line fence; that he did not remember whether he went to the east line of the farm; that he did not go to the west line, but saw it; that he relied upon the statements in the receipt that the plaintiffs “ were buying .the property that was then occupied by Mrs. Hellberg.” Another witness testified for the plaintiffs to the effect that Mrs. Hellberg told him she had sold her farm to Katz, the day before, for $20,000; that it contained forty-nine acres; that she guessed she had been a little too smart for the plaintiffs; that she thought she knew enough to watch her own interest; that she had played a little game or trick on them.
In addition to the facts stated respecting the situation of the farm, the highway, the buildings, the 'fences, and the occupation of the adjoining lands, it appears from the testimony on the part of the defendants that the south fence, and in fact the "whole piece of land, could be seen from at or near the house; that the plaintiff Katz inquired of one of the defendants as to the number of acres in the farm in 1881, and before the conveyance of the two pieces mentioned, and was told that there were about forty-four acres.
A witness named Sweers, residing in Chicago at the time of the trial, and to whom the plaintiff Dooter, a few weeks before the trial, sent a letter, evidently calculated to prejudice him against the defendants, by stating that they were indebted to him in the sum of $100, and to secure his testimony in favor of the plaintiffs as to matters stated in the letter, and offering to forward money and keep him free of all expenses, and whom the other plaintiff, Katz, *165concedes to have interviewed at Chicago with a view of obtaining his evidence upon the trial, but without satisfaction, testified to the effect that, after he received the letter from Docter, Katz called upon him in Chicago, and spoke of the letter, and wanted it, and as to what the witness remembered, but which he declined to state until “ suhpmnaed in court; ” that Katz then offered to “ pay all expenses and even^thing else,” and, provided the witness “needed money, he would pay ” him money, which the witness declined to receive. The witness further testified to the effect that he was at Mrs. Iiellberg’s at the time the agreement was signed by her; that he heard Katz reading the contract to her; that, when he had finished reading it, he asked her to sign it, to which she at first objected, without seeing her attorney ; that Katz then asked her about the forty-nine acres; that she said she did not knowhow much land she did have, and that it better be surveyed; that Katz replied that would be all right, — that she should sign it, and “he would add to it, more or less than forty-nine acres.”
The witness to the contract, Mrs. Toole, testified to the effect that she was at Mrs. Hellberg’s at the time the agreement was signed; that Katz asked Mrs. Hellberg how many acres there were in the farm; that she said she could not tell; that her son, one of the defendants, stated that there were so many in one place, and so many in another, and they counted them up, making forty-six or forty-nine acres, and Katz asked her-if that was correct; that “Mrs. Hellberg said she would not say it was correct, for she did not know; that she would rather he would get a surveyor and have it surveyed, and then it would be right; ” that “Mr. Katz said he did not care about getting it surveyed; ” that “ he would call it so many acres, more or less.”
In rebuttal, the plaintiffs severally denied anything being said about “ more 'or less,” or having the land surweyed, or counting up the number of acres, or Mrs. Hellberg say*166ing she did not know the number of acres; and stated that, upon her being asked the number of acres, she said forty-nine. Katz also testified, to the effect that before he went to Mrs. Ilellberg’s, at the time of making the contract, he “made the receipt out at home, but only left out the purchase price and number of acres, and the agreement how much we should pay on” the purchase; that they were filled out at Mrs. Hellberg’s; that “ the acres and the purchase price must have been written out there in a different kind of ink,” and with a different pen, as he “did not take any ink along;” that “everything that relates to the purchase price and the contract was written out there, and the other things were written at home.”
The original contract, Exhibit A, which Mr. Katz thus claims to have written, is in the record. It is upon the same paper, and immediately follows Mr. Katz's printed.letterhead. A careful inspection of it convinces us all that the words “ Received of Messrs. Jacob Katz and Adolph Docter the sum of one hundred dollars, as part purchase money for 49 acres of land, with buildings and improvements thereon, situated in the town of Wauwatosa, state of Wisconsin,” and each and every of them, including “49 acres,” were written at the same time and with the same pen and the same ink, and hence, according to the admission of Mr. Katz, must have been written at his home before going to Mrs. Ilellberg’s. This, of itself, is a flat contradiction of both of the plaintiffs as1 to Mrs. Ilellberg’s alleged statements and representations to them, at the time of executing the contract, that there were “ forty-nine acres,” in the .farm, and that Katz thereupon wrote “ 49 ” in the contract. There is no evidence in the record that she ever made any such statement or representation at any former time. Such inspection of the original contract and admission of Katz, moreover, strongly corroborates the testimony of the witnesses Sweers arid Toole to the effect that, at the time of *167the execution of that paper, Mrs. Hellberg expressly disclaimed any knowledge as to the number of acres in the farm, and suggested a survey, if the plaintiff desired to know, and that Katz said he did not care for a survey, and would insert in the contract the words “ more or less.”
Ve cannot forget that both of these witnesses were ‘disinterested; that • Doctor's letter to, and Katz's interview with, Sweers, viewed in the most favorable light for the plaintiffs, must be regarded as their indorsement of his integrity and honor; otherwise, he would have to be regarded as a witness who successfully resisted their attempt to corrupt. Moreover, we cannot forget that Mrs. Hellberg was at the time a widow; that she died before the trial, and hence was unable to give her version of the transaction; that both of the plaintiffs are apparently men of superior intelligence and ability, with large experience in business affairs; that they were both for many years familiar with the premises in question, which were situated along the-side of a public highway over which they had for-many years frequently traveled; that the adjoining lands were fenced and occupied by other buildings and families.; that the premises in question were fenced in at the time, and their extent and boundaries manifest to any beholder who desired to know; that there is no claim nor pretense that the plaintiffs, or either of them, were ever deceived or misled as to the extent of the farm in any direction, nor as to any boundary thereof. On the contrary, we must assume that in making the contract they understood they were buying, and only intended to bu3q the premises then occupied by Mrs. Hellberg. Besides, it is almost incredible to believe that men so shrewd as the plaintiffs, in the purchase of land so valuable as the farm in question, would, if the amount of the purchase price mentioned was to be dependent upon the existence of the number of acres of land named in the contract, rely upon the simple statement *168as to the number of acres made by a widow, under the circumstances claimed by them. On the contrary, they would have put a stipulation to that effect in the written agreement drawn by Mr. Katz, apparently to suit himself, or else more specific inquiries would have been made as to the widow’s sources of knowledge.
Upon all the parol evidence in the case, we have very serious doubt whether Mrs. Hellberg ever stated to the plaintiffs, or either of them, that the farm contained forty-nine acres of land. But, assuming that she did, still we are satisfied that such statement, if made at all, wTas merely incidental and by way of description or estimation of the farm, and without any intent or purpose to agree or guaranty that it in fact contained that number of acres. Assuming that she did so casually make such statement, still we are convinced, by a clear preponderance of the evidence, weighed in the light of all the circumstances and probabilities in the case, that neither of the plaintiffs ever had any reasonable ground for relying upon any such statement, and hence that neither of them ever acquired any right, in law or equity, to an abatement by reason of such reliance. The result is that the plaintiffs are entitled to no abatement from the amount of the purchase price named in the contract, unless they are entitled to it as a matter of law from the mere recital of the number of acres in the contract itself. The contract calls for a warranty deed. Had such a deed been given instead of the contract, and the plaintiffs at the same time had made the cash payment and given back the mortgage mentioned in the contract, and then sought an abatement from the purchase price by reason of the covenants in such deed, their rights would certainly have been as great as they are now under the contract. In fact, some courts of equity are inclined to treat the vendee under a contract with less favor than the grantee under such deed. The cases where a remedy has been *169sought on the covenants are numerous, • but not entirely harmonious.
It was held in Connecticut, at an early day, that “if a deed grants all the lands within certain bounds, and calls it more than it is, the covenants extend only to the land within the bounds.” Snow v. Chapman, 1 Root, 528. The same principle has frequently been sanctioned by other courts. Howe v. Bass, 2 Mass. 380, 3 Am. Dec. 59; Powell v. Clark, 5 Mass. 355, 4 Am. Dec. 67; Perkins v. Webster, 2 N. H. 287; Beach v. Stearns, 1 Aikens, 325; Melick v. Dayton, 34 N. J. Eq. 250. The same principle was applied in New York, at an early day, to a bond for a deed, and subsequently sanctioned in the cases of a lease and a contract. Mann v. Pearson, 2 Johns. 37; Jackson v. Barringer, 15 Johns. 471; Faure v. Martin, 7 N. Y. 210. See, also, Harrell v. Hill, 68 Am. Dec. 206. The want of harmony in the cases may arise from the want of discrimination in the facts of each particular case to which the rule stated is sought to be applied. Manifestly, each case must depend upon the wording of the contract or deed when read in the light of the facts and circumstances under which it was made.
An able judge, after an analysis of several adjudged cases, classified them thus: “Sales in gross maybe subdivided into various subordinate classifications: (1) Sales strictly and essentially by the tract, without reference in the negotiation or in the consideration to any estimated or designated quantity of acres; (2) sales of the like kind in which, though a supposed quantity by estimation is mentioned or referred to in the contract, the reference was made only for the purpose of description, and under such circumstances or in such a manner as to show that the parties intended to risk the contingency of quantity, whatever it might be, or how much soever it might exceed or fall short of that which was mentioned in the contract; (3) sales in which it is evident, *170from extraneous circumstances of locality, value, price, time, and the conduct and conversations of the parties, that they did not contemplate or intend to risk more than the usual rates of excess or deficit in similar cases, or than such as might be reasonably calculated on as within the range of ordinary contingency-; (4) sales which, though technically deemed and denominated ‘sales in gross,’ are in fact sales by the acre, and so understood by the parties. Contracts belonging to either of the first two mentioned classes, whether executed or executory, should not be modified by the chancellor when there has been no fraud.” Harrison v. Talbot, 2 Dana, 266. Such classification is expressly sanctioned in O'Connell v. Duke, 29 Tex. 312. We are constrained to believe that the case at bar comes within the second class mentioned. In Noble v. Googins, 99 Mass. 234, 235, Mr. Justice Gbay observed: “The American courts have shown more unwillingness than the English to encourage litigation about the amount of the price, by reason of a variation in the quantity of land agreed to be conveyed, without clear evidence that the quantity was made an essential element of the bargain. . ... It has been declared by a great weight of authority, in accordance, as we think, with the soundest reason, that in an agreement for the sale and purchase of land for an entire sum, either a description of the land by its boundaries, or the insertion of the words ‘more or less’ or equivalent words, will control a statement of the quantity of land or of the length of one of the boundary lines, so that neither party will be entitled to relief on account of a deficiency or surplus, unless in case of so great a difference as will naturally raise the presumption of fraud or gross mistake in the very essence of the contract.” In a later case in the same state, it is said: “The question, in cases of this description, has usually been whether the sale was by estimation or by measurement. If the former, and the sale was fair, there is no hardship in applying the rule *171that the buyer takes the risk.” Tarbell v. Bowman, 103 Mass. 344; Dickinson v. Lee, 106 Mass. 557.
Upon the strength of these authorities, as well as reason, we must hold that the plaintiffs are not entitled to any abatement from the purchase price named in the contract.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded for further proceedings according to law.
The respondents moved for a rehearing on the ground “ that this court, in its opinion, has failed to make a fina disposition of the case and to direct the circuit court to enter such a decree as these respondents are entitled to.”
The following opinion was filed March 18, 1890:
By the Court.
Upon considering the arguments on the motion for a rehearing in this case, the mandate of this courtis modified so as to read as follows: The judgment of the circuit court is reversed, and the cause is remanded with direction to dismiss the complaint unless the trial court, upon notice and application, in its discretion, and upon such reasonable terms as may be just and equitable, grants leave to the plaintiffs to so amend their complaint as to ask and enforce specific performance of the contract as construed by this court on this appeal.